Exhibit 10.1

 

MRV Communications, Inc.

Incentive Compensation Plan

 

You have been selected to participate in the MRV Incentive Compensation Plan
(the “Plan”).  The purpose of the Plan is to recognize and reward key employees
of MRV Communications, Inc. and its subsidiaries (collectively, “MRV”), who
contribute to the overall financial performance of their area, business unit,
and MRV.  By rewarding the successful achievement of the operating plan, MRV
provides a competitive opportunity to enrich your annual cash compensation while
driving the behaviors needed to enhance performance.  The terms set for below
govern the Plan, except where in conflict, local laws prevail.

 

The following overview explains the guidelines of the Plan:

 

·                  The Plan year starts on January 1 and ends on December 31.

 

·                  While you are a participant of the Plan, you are not eligible
to participate in any other cash bonus incentive compensation plan that may be
offered by MRV.

 

·                  Your target bonus is established based on your level of
responsibility and market factors. Each participant will be notified as to their
target bonus.

 

·                  The components of your target bonus will be weighted based on
factors including MRV’s and your business unit’s performance, and your
individual objectives.  Details regarding the composition of the factors
contributing to your target bonus are outlined in Exhibit A. Your individual
objectives will be established using the SMART (specific, measurable,
attainable, realistic and time bound) model.  No individual incentive will be
paid unless the written objectives are submitted to HR by May 1, 20    . 
Guidelines for developing objectives are attached as Exhibit B.

 

·                  The Plan includes two financial targets: Revenue and
Operating Income (each as defined below), and requires a minimum threshold in
order to trigger a payout.  If Operating Income falls below 75% of the
Board-approved annual operating plan, no bonus will be earned or paid.

 

·                  “Revenue” and “Operating Income” are defined by US GAAP and
based on audited results.

 

·                  You must be an employee in good standing as of the end of the
Plan year in order to receive a bonus payment.  To be clear, incentive payments
are not earned in full or in part unless you are actively employed as of the end
of the Plan year, regardless of reason for termination, voluntary or
involuntary.

 

·                  Managers who are responsible for conducting performance
appraisals must complete them before he/she will earn or be paid an incentive
payment.

 

·                  Employees hired during the Plan year will receive a pro rated
bonus target based on months of service in the Plan year. Employees hired after
October 1st are not eligible to participate in the current year’s Plan.

 

--------------------------------------------------------------------------------


 

·                  Employees who are promoted or change positions during the
Plan year are eligible for a pro rated bonus based on the months of service in
each position.

 

·                  Earned incentive payments will be paid out no later than two
and one-half months following the end of the Plan year.

 

Payout Scale

 

Revenue

 

85

%

90

%

95

%

100

%

105

%

110

%

115

%

120

%

125

%

150

%

Target Payout

 

25.0

%

50.0

%

75.0

%

100.0

%

107.5

%

115.0

%

122.5

%

130.0

%

137.5

%

175.0

%

 

Operating Income

 

85

%

90

%

95

%

100

%

105

%

110

%

115

%

120

%

125

%

150

%

Target Payout

 

25.0

%

50.0

%

75.0

%

100.0

%

107.5

%

115.0

%

122.5

%

130.0

%

137.5

%

175.0

%

 

Whenever actual performance is between amounts shown above, the actual payout
will be determined based on a straight-line computation.  For example, the
payout for 103% performance would be 104.5%.

 

Individual Target Payout = % of MBO Objectives Achieved

 

Example based on 5 objectives (with 3 out of 5 accomplished)

 

 

 

 

 

Completed

 

Objective 1

 

20

%

Y

 

Objective 2

 

20

%

Y

 

Objective 3

 

20

%

N

 

Objective 4

 

20

%

N

 

Objective 5

 

20

%

Y

 

 

 

 

 

 

 

Payout = 60%

 

 

 

 

 

 

MRV’s Board of Directors has the authority to change the terms of this Plan at
any time as business needs require in its sole discretion.  Further, this Plan
may be terminated at any time, with or without prior notice.  The Board or its
Compensation Committee shall administer the Plan and has the exclusive and final
authority in each determination or interpretation affecting the Plan and its
participants.  All such decisions made by the Board or its Compensation
Committee are final and binding on participants.  Participants hereby waive
trial by jury in connection with any action or suit arising under or related to
this Plan.  This policy is not intended to create a contract of employment,
either express or implied, nor give any participant any right to be retained in
the service of MRV in any capacity.

 

This form must be accompanied by your written individual objectives and returned
to Joel Freedenberg in Corporate Human Resources no later than May 1, 20    .

 

I have read, understand and agree to the terms and conditions of the MRV
Incentive Compensation Plan.

 

--------------------------------------------------------------------------------


 

 

 

 

Plan Name

 

Employee Title

 

 

 

 

 

 

Target % of Base

 

Employee Name

 

 

 

 

 

 

 

 

Employee Signature/Date

 

 

 

 

 

 

 

 

Manager Name

 

 

 

 

 

 

 

 

Manager Signature/Date

 

--------------------------------------------------------------------------------